— In a proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Suffolk County (Auperin, J.), dated January 2, 1985, which, upon a fact-finding order entered October 31, 1984, made after a hearing, finding that appellant had committed an act which, if committed by an adult, would have constituted the crime of robbery *270in the first degree, placed him with the Division for Youth for a period of 18 months. The appeal brings up for review the fact-finding order entered October 31, 1984.
Order of disposition affirmed, without costs or disbursements.
The trial court committed no error in excluding certain statements which were offered for the purpose of impeaching the credibility of a complaining witness. Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.